BURKE, Judge,
concurring in part and concurring in the result in part.
Contrary to the majority in its unpublished memorandum, I believe that the trial court’s ruling on the State’s J.E.B.1 motion was preserved for appellate review. The State made the J.E.B. motion, the issue was then well argued by both sides before the trial court, and the trial court then made a definite ruling that was adverse to the defendant, Steven Craig Seay. The trial court was clearly put on notice of the issue, and a review of the record indicates that Seay was never satisfied with the trial court’s ruling on that issue. (R. 105-123.) Thus, I would have decided this issue on the merits. Therefore, I concur in the result as to this issue. As to the other issue raised by Seay, I concur.

. J.E.B. v. Alabama, 511 U.S. 127, 114 S.Ct. 1419, 128 L.Ed.2d 89 (1994) (holding that “gender, like race, is an unconstitutional proxy for juror competence and impartiality”).